Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 4, support for at least one layer including a foam is not found in the specification of the claimed invention.  Instead, a layer of fiber-containing material including a fiber-reinforcing foam composite can be found at paragraph 2 of a published application.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because a mere limitation of fiber-containing aerogel layer renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe a fiber-containing aerogel 
Instead, in view of Applicant’s disclosure, the fiber-containing aerogel layer is referred to a continuous aerogel matrix or a monolithic aerogel matrix and reinforcing fibers distributed therein.  Since a fiber-containing aerogel layer could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
		
Further, the term “discontinuous” renders the claim indefinite for the following reasons. 
In view of Applicant’s disclosure, the aerogel in a first preformed layer is locally disrupted because a portion of the aerogel from the first preformed layer is carried to the second preformed layer using needle penetration.  The same token applies to the aerogel in a second preformed layer.  However, the aerogel in a first and a second preformed fiber-containing aerogel layer could be identical and the integrity of the composite is not substantially compromised by needle-punching.  Therefore, it is unclear as to whether the aerogel is discontinuous between the first and second performed layers. 
Incorporation of “the first preformed monolithic aerogel matrix which is distinct from and not connected with the second performed monolithic aerogel matrix” in the claim is deemed necessary to make sense that the aerogel is discontinuous between the first and second preformed layers.   

As to claim 4, a foam could be construed as a foam layer without reinforcing fibers.  However, this is beyond the scope of the claimed invention.  Instead, the foam of the claimed invention is referred to a fiber-reinforced foam composite.  
As to claim 15, it is confusing as to whether the fiber material could be made of a foam material.  Does Applicant want to convey the fiber-containing layer comprising a fiber-reinforcing foam composite?  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-14, and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,479,416 to Frank et al. (hereinafter “Frank”).
Frank discloses a composite material comprising a fiber formation made of at least two different types of thermoplastic fibers having different melting points and aerogel particles incorporated therein. The thermoplastic fibers having a lower 
The aerogel particles are sprinkled and incorporated into the fiber information by needling and/or by means of fluid jets (column 4, lines 60-65; column 6, lines 1-5; and claim 18).  As the aerogel particles can break away from the fibers when the fiber formation is subjected to mechanical loads, a covering material is provided on each side of the fiber formation to keep the aerogel fragments from falling out of the fiber formation (column 6, lines 1-5).  
Frank discloses that the covering material comprises multiple layers of thermoplastic fibers with individual fiber layers being thermally consolidated by needling to provide greater dimensional stability than a single layer of thermoplastic fibers (column 6, lines 15-20).  
Frank does not explicitly disclose the fiber formation comprising multiple plies and aerogel particles incorporated therein.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute multiple plies for a single ply for the fiber formation motivated by the desire to provide the composite material with greater dimensional stability because the covering material made from multiple layers of thermoplastic fibers has better dimensional stability than a single layer of thermoplastic fibers.  
The aerogel particles are incorporated in the multiple plies by needling and thus discontinuous between the plies of the fiber formation.  

As to claims 6, 7, 17 and 21, the covering layer can be made of a metal foil or a metallized plastic film (column 6, lines 10-15).  Each of which reads on the claimed functional layer that is radiation reflecting. 
As to claims 8-10, and 18-20, the aerogel further comprises IR opacifiers such as iron oxide, zirconium oxide to reduce the radiation contribution to thermal conductivity (column 5, lines 15-20). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,007,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788